DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 19 are objected to because of the following informalities:  
Claims 8 and 19, for clarity, “the low acoustic velocity film is made of one of silicon oxide, glass, silicon oxynitride, tantalum oxide, a chemical compound obtained by adding fluorine, carbon, or boron to silicon oxide, and a material including one of silicon oxide, glass, silicon oxynitride, tantalum oxide, and a chemical compound obtained by adding fluorine, carbon, or boron to silicon oxide as a main ingredient” should be changed to --the low acoustic velocity film is made of one of silicon oxide; glass; silicon oxynitride; tantalum oxide; a chemical compound obtained by adding fluorine, carbon, or boron to silicon oxide; and a material including one of silicon oxide, glass, silicon oxynitride, tantalum oxide, and a chemical compound obtained by adding fluorine, carbon, or boron to silicon oxide as a main ingredient--.  Note the uses of semicolons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 & 10 cite the limitation that “a second terminal has a lower potential than the first terminal”. This is further cited in the specification in multiple areas. The specification provides no reasoning or methodology beyond identification as to how the second terminal is maintained at a lower potential from the first terminal. The applicant has noted that the second terminals may be ground terminals ([0031]), however it is not clear how the first signal terminal is restricted to signals where the voltage is maintained as positive. The application of a positive voltage to the first terminal will result in a lower potential to the second terminal by way of attenuation due to natural resistance of components, which is well known in the art, but the application of a negative potential to the first terminal will result in a higher potential (less negative) at the second terminal as the natural result of attenuation of the dc signal, as is well known in the art. The acoustic wave device is further disclosed as a resonator ([0031]), such that alternating current signals (having a frequency and amplitude) are passed through the resonator, wherein the waveform of a signal with a frequency and an amplitude causes a voltage oscillation around a reference voltage (ground or bias). As the loss of energy due to natural resistance of components through the resonator results in a reduction in the amplitude of a signal applied to the first terminal being reduced at a second terminal, the potential of the second terminal will not always be less than the first terminal. As the condition that the first terminal has a greater potential than a second terminal is not a constant or given situation for alternating current, the applicant has not disclosed how this condition is maintained. If the natural resistance of components is negligible, it is not disclosed how a potential at the second terminal is always maintained at a lower voltage. The applicant has not disclosed the application of a bias or reference potential to the first terminal, and has not described the invention in such a way that it would be limited to direct current situations. The limitation “having a lower potential than the first terminal” thus lacks enablement, as it has not been sufficiently described in the specification.
Acoustic resonators, including longitudinally coupled resonators, are known in the art to be two-way components, where an input and an output may be designated, however the applicant’s use of the limitation “having a lower potential” appears to be in opposition to this concept, such that the device may only be used one way. It is not clear to the examiner if the terminology “having a lower potential” is meant to be taken as an indication of input/output, as opposed to a limitation on the electrical potential of the terminals themselves. Further, it is not clear if the limitation is meant to be equivalent to a limitation requiring a signal having a positive voltage to be applied to the first terminal.
Claims 2-9, 11-20 are rejected as being dependent upon claims 1 & 10, which lack enablement.
For examination purposes, “having a lower potential than the first terminal” will be deleted.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the two reflectors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the rejection, “the two reflector” is read as --the reflector comprises two reflectors--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto WO2016/084526A1 in view of Huor US 6,552,631.
The equivalent document, Iwamoto US 2017/0222619, is used as a translation for the Foreign reference, Iwamoto et al. WO2016/084526A1.
1.	Iwamoto discloses an acoustic wave device (Figs. 1-3, etc.) comprising: 
a first terminal (not shown, but exist for communication with the device, e.g. input to item 11); 
a second terminal (not shown, but exist for communication with the device, e.g. output from item 12); 
a piezoelectric body portion (9); 
an interdigital transducer electrode (3) provided on or above the piezoelectric body portion and electrically connected to the first terminal and the second terminal; and 
a reflector (4, 5) provided on or above the piezoelectric body portion; wherein 
the interdigital transducer electrode includes: 
a first busbar (11) electrically connected to the first terminal; 
a second busbar (12) opposed to the first busbar in a first direction (vertical in Fig. 1) and electrically connected to the second terminal; 
a plurality of first electrode fingers (13) connected to the first busbar and extending from the first busbar toward the second busbar in the first direction; and 
a plurality of second electrode fingers (14) connected to the second busbar and extending from the second busbar toward the first busbar in the first direction; 
the plurality of first electrode fingers and the plurality of second electrode fingers are spaced apart from each other in a second direction (horizontal in Fig. 2) perpendicular or substantially perpendicular to the first direction; 
the plurality of first electrode fingers are spaced apart from the second busbar (gap between 13 and 12); 
the plurality of second electrode fingers are spaced apart from the first busbar (gap between 14 and 11); 
a distal end portion of at least one of the plurality of first electrode fingers includes a wide portion (13c,d) having a greater width in the second direction than a center portion, in the first direction, of the at least one electrode finger, and a distal end portion of at least one of the plurality of second electrode fingers includes a wide portion (14a,b) having a greater width in the second direction than a center portion, in the first direction, of the at least one electrode finger; 
each of the first busbar and the second busbar includes: 
an opening portion (15), 
an inner busbar portion (11A, 12A) located closer to the plurality of first electrode fingers and the plurality of second electrode fingers than the opening portion in the first direction; 
an outer busbar (11C, 12C) portion located across the opening portion from the inner busbar portion in the first direction; and 
a coupling portion (16) coupling the inner busbar portion and the outer busbar portion in the first direction; 
where, of a group of electrode fingers including the plurality of first electrode fingers and the plurality of second electrode fingers, the electrode finger located at one end in the second direction is a first end electrode finger and the electrode finger located at the other end is a second end electrode finger (e.g. defining the leftmost and rightmost fingers of the transducer as the first and second end electrode fingers), the first end electrode finger includes the wide portion at least at a distal end portion (all fingers include the wide portion at distal end portion as disclosed in Fig. 1); 
the first end electrode finger is located between the reflector and the second end electrode finger in the second direction (e.g. Fig. 3, the leftmost finger of item 3 is between the reflector 4 and the rightmost finger of item 3).
	Iwamoto does not explicitly disclose the reflector electrically connected to the second terminal; and the inner busbar portion of one of the first busbar and the second busbar, not connected to the first end electrode finger, is located on an inner side in the second direction relative to the wide portion of the first end electrode finger so as not to overlap the wide portion of the first end electrode finger in the first direction.
	Huor discloses an acoustic wave device (Fig. 11, etc.) comprising a resonator (90) including interdigital transducer electrode (91), a first busbar connected to a first terminal (the top busbar of item 90 connects with item 56, which is read as connects with the first terminal), a second busbar connected to a second terminal (the bottom busbar of item 90 connects with item 113, which is read as connects with the second terminal; additionally note that 113 is grounded, thus analogous to applicant’s intended “lower” potential), a reflector (91) connected to the second terminal (113), a first end electrode finger (e.g. the leftmost finger of item 91) located between the reflector (91) and a second end electrode finger (e.g. the rightmost finger of item 91) and the busbar that is not connected to a first end electrode finger (the top busbar of item 91) is located on an inner side in a second direction (horizontal) relative to the first end electrode finger so as not to overlap the first end electrode finger in a first (vertical) direction (Fig. 11, the top busbar of item 91 does not overlap the leftmost finger in the vertical direction thus it is on the inner side in horizontal direction).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have the reflector electrically connected to the second terminal.  The modification would have been obvious for the benefit of improving isolation and insertion loss and provided a typical application/connection of acoustic device as taught by Huor ([0051], [0052], Fig. 11) and useable thereof.
	Furthermore, it would have been obvious to one of ordinary skill in the art to have the busbar not connected the first end electrode finger to be located on an inner side so as not to overlap the first end electrode finger in the first direction.  The modification would have been obvious because Iwamoto is silent on the implementation of the busbar at the end portion of the transducer in the second direction (i.e. no explicit limiting description provided on the left/right end side of the transducer), thus any well-known configuration of the busbar at the end portion such as the non-overlap busbar to the end finger as taught by Huor (Fig. 11) would be useable thereof.  As a consequence of the combination, the inner busbar portion which is part of the non-overlap busbar, would located on an inner side in the second direction relative to the wide portion of the first end electrode finger so as not to overlap the wide portion of the first end electrode finger in the first direction.
2.	Iwamoto discloses the acoustic wave device includes the reflector comprises two reflectors (4, 5); the two reflectors are disposed one by one on both sides of the interdigital transducer electrode in the second direction (Fig. 3); the second end electrode finger includes the wide portion at least at a distal end portion (all fingers include the wide portion at distal end portion as disclosed in Fig. 1).
	Iwamoto does not disclose the inner busbar portion of one of the first busbar and the second busbar, not connected to the first end electrode finger, is located on an inner side in the second direction relative to the wide portion of the first end electrode finger and the wide portion of the second end electrode finger so as not to overlap the wide portion of the first end electrode finger or the wide portion of the second end electrode finger in the first direction.
	Huor disclose the busbar portion of one of the first busbar and the second busbar (the top busbar of item 91), not connected to the first end electrode finger (the leftmost finger of item 91), is located on an inner side in the second direction relative to the first end electrode finger and the second end electrode finger (the rightmost finger of item 91) so as not to overlap the first end electrode finger or the second end electrode finger in the first direction.
	As a consequence of the combination of claim 1, the inner busbar portion of one of the first busbar and the second busbar, not connected to the first end electrode finger, is located on an inner side in the second direction relative to the wide portion of the first end electrode finger and the wide portion of the second end electrode finger so as not to overlap the wide portion of the first end electrode finger or the wide portion of the second end electrode finger in the first direction.
3.	Iwamoto does not disclose the inner busbar portion is located on an inner side in the second direction relative to the outer busbar portion.  However, there are only a limited choices of the location of the inner busbar in the second direction relative to the outer busbar, that is inner side, same side, or outer side. Thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the inner busbar portion located on an inner side in the second direction relative to the outer busbar portion.  The modification would have been obvious because it is one of the limited choices of the location of the inner busbar relative to the outer busbar that can be implemented thereof.
4.	Iwamoto discloses the piezoelectric body portion (9) is made of lithium tantalate (LiTaO3), lithium niobate, zinc oxide, aluminum nitride, or lead zirconate titanate ([0054]).
5.	Iwamoto discloses a high acoustic velocity support substrate (7); and a low acoustic velocity film (8) disposed on or above the high acoustic velocity support substrate; wherein the piezoelectric body portion (9) is disposed on or above the low acoustic velocity film.
6.	Iwamoto discloses the high acoustic velocity support substrate is made of silicon ([0053], Si).
7.	Iwamoto discloses the high acoustic velocity support substrate should be thick in order to confine surface acoustic wave ([0059]) but does not explicitly discloses the high acoustic velocity support substrate has a thickness of about 120 μm.  However, thickness is a design parameter to obtain desired characteristics, such as degree of confinement (since [0059] on thickness in relation with confinement).  Thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the high acoustic velocity support substrate has a thickness of about 120 μm.  The 
modification would have been obvious because thickness is a design parameter and can be designed to obtain the desired device characteristics.
8.	Iwamoto discloses the low acoustic velocity film is made of one of silicon oxide (SiO2), glass, silicon oxynitride, tantalum oxide, a chemical compound obtained by adding fluorine, carbon, or boron to silicon oxide, and a material including any one of the above claimed materials as a main ingredient ([0055]).
9.	Iwamoto discloses the low acoustic velocity film, for example, can have a thickness of 0.35λ but does not disclose the low acoustic velocity film has a thickness of about 600 nm.  However, since λ is designed based on the desired frequency thus the thickness in term of nm can be designed accordingly.  Thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the low acoustic velocity support film to have a thickness of about 600 nm.  The 
modification would have been obvious because the thickness can be designed according to λ of the desired frequency so that at a corresponding λ, the thickness can be 600 nm.
13.	Iwamoto discloses the acoustic wave device includes a plurality of regions different from each other in the first direction in plan view in a thickness direction of the acoustic wave device (the regions for V1-V6); 
the plurality of regions include: 
a center region located in a center or approximate center in the first direction and including center portions of the plurality of first electrode fingers and center portions of the plurality of second electrode fingers (V1 region); 
two outer busbar regions respectively including the outer busbar portion of the first busbar and the outer busbar portion of the second busbar (V6 region); 
two inner busbar regions respectively including the inner busbar portion of the first busbar and the inner busbar portion of the second busbar (V4 region); 
two coupling regions respectively including the coupling portion and opening portion of the first busbar and the coupling portion and opening portion of the second busbar (V5 region); 
two gap regions respectively including a gap between the second busbar and the plurality of first electrode fingers and a gap between the first busbar and the plurality of second electrode fingers (V3 region); and 
two wide regions respectively including the wide portion of at least one of the plurality of first electrode fingers and the wide portion of at least one of the plurality of second electrode fingers (V2 region); 
an acoustic velocity of acoustic waves in the two outer busbar regions is lower than the acoustic velocity in the center region (V6 < V1); 
an acoustic velocity of acoustic waves in the two inner busbar regions is lower than the acoustic velocity in the center region (V4 < V1); 
an acoustic velocity of acoustic waves in the two coupling regions is higher than the acoustic velocity in the two outer busbar regions or the acoustic velocity in the center region (V5 > V6 or V1); 
an acoustic velocity of acoustic waves in the two gap regions is higher than the acoustic velocity in the two inner busbar regions or the acoustic velocity in the center region (V3 > V3 or V1); and 
an acoustic velocity of acoustic waves in the two wide regions is lower than the acoustic velocity in the center region (V2 < V1) (see Fig. 1).

Claims 10-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin US 8,222,971 in view of Iwamoto WO2016/084526A1.
The equivalent document, Iwamoto US 2017/0222619, is used as a translation for the Foreign reference, Iwamoto et al. WO2016/084526A1.
10.	Shin discloses an acoustic wave device (Figs. 1, etc.) comprising: 
	a longitudinally coupled resonator type filter (Col. 7 lines 39-40);
a first terminal (7); 
a second terminal (ground 12; additionally note that the terminal is grounded, thus analogous to applicant’s intended “lower” potential); 
a piezoelectric body portion (2); and 
a plurality of interdigital transducer electrodes (31a,b,c) provided on or above the piezoelectric body portion and electrically connected to the first terminal and the second terminal; 
each of the plurality of interdigital transducer electrodes includes: 
a first busbar (e.g. top busbar for the transducer electrodes 31a,b,c);
a second busbar (e.g. bottom busbar) opposed to the first busbar in a first (vertical) direction; 
a plurality of first electrode fingers (not labeled, shown in Fig. 1) connected to the first busbar and extending from the first busbar toward the second busbar in the first direction; and 
a plurality of second electrode fingers (not labeled, shown in Fig. 1) connected to the second busbar and extending from the second busbar toward the first busbar in the first direction; 
the plurality of first electrode fingers and the plurality of second electrode fingers are spaced apart from each other in a second direction (horizontal) perpendicular or substantially perpendicular to the first direction; 
the plurality of first electrode fingers are spaced apart from the second busbar (not labeled, shown in Fig. 1); 
the plurality of second electrode fingers are spaced apart from the first busbar (not labeled, shown in Fig. 1); 
where, of the plurality of interdigital transducer electrodes, one of the two interdigital transducer electrodes adjacent to each other in the second direction is a first interdigital transducer electrode (e.g. 31b) and another one of the two interdigital transducer electrodes is a second interdigital transducer electrode (e.g. 31a);
where, of a group of electrode fingers including the plurality of first electrode fingers and the plurality of second electrode fingers of the first interdigital transducer electrode, the electrode finger located at an end closer to the second interdigital transducer electrode in the second direction is a first end electrode finger of the first interdigital transducer electrode (e.g. the rightmost finger of item 31b) and the electrode finger located at an end away from the second interdigital transducer electrode is a second end electrode finger of the first interdigital transducer electrode (e.g. the leftmost finger of item 31b), and, of a group of electrode fingers including the plurality of first electrode fingers and the plurality of second electrode fingers of the second interdigital transducer electrode, the electrode finger located at an end closer to the first interdigital transducer electrode in the second direction is a first end electrode finger of the second interdigital transducer electrode (e.g. the leftmost finger of item 31a) and the electrode finger located at an end away from the first interdigital transducer electrode is a second end electrode finger of the second interdigital transducer electrode (e.g. the rightmost finger of item 31a); 
the first end electrode finger of the first interdigital transducer electrode is connected to the first terminal (e.g. the leftmost finger of item 31b is connected to item 7); 
the first end electrode finger of the second interdigital transducer electrode is connected to the second terminal (e.g. the leftmost finger of item 31a is connected to item 12);
in at least one interdigital transducer electrode of the first interdigital transducer electrode and the second interdigital transducer electrode, the busbar portion electrically connected to one of the first terminal and the second terminal, different from the terminal to which the first end electrode finger is connected, in the at least one interdigital transducer electrode (e.g. top busbar of item 31b is connected to ground 11, which is viewed the same as ground 12 due to both being grounded) is located on an inner side in the second direction relative to the first end electrode finger of the at least one interdigital transducer electrode so as not to overlap the first end electrode finger of the at least one interdigital transducer electrode in the first direction (e.g. the top busbar of item 31b does not overlap the rightmost finger of item 31b in the first/vertical direction; Fig. 1).
Shin does not disclose a distal end portion of at least one of the plurality of first electrode fingers includes a wide portion having a greater width in the second direction than a center portion, in the first direction, of the at least one electrode finger, and a distal end portion of at least one of the plurality of second electrode fingers includes a wide portion having a greater width in the second direction than a center portion, in the first direction, of the at least one electrode finger; 
each of the first busbar and the second busbar includes: 
an opening portion; 
an inner busbar portion located closer to the plurality of first electrode fingers and the plurality of second electrode fingers than the opening portion in the first direction; 
an outer busbar portion located across the opening portion from the inner busbar portion in the first direction; and 
a coupling portion coupling the inner busbar portion and the outer busbar portion in the first direction; 
at least one of the first end electrode finger of the first interdigital transducer electrode and the first end electrode finger of the second interdigital transducer electrode includes the wide portion at least at a distal end portion. 
	Iwamoto discloses an acoustic wave device (Figs. 1-3, etc.) comprising: a piezoelectric body portion (9); an interdigital transducer electrode (3) includes: a first busbar (11); a second busbar (12); a plurality of first electrode fingers (13); and a plurality of second electrode fingers (14); 
a distal end portion of at least one of the plurality of first electrode fingers includes a wide portion (13c,d) having a greater width in the second direction than a center portion, in the first direction, of the at least one electrode finger, and a distal end portion of at least one of the plurality of second electrode fingers includes a wide portion (14a,b) having a greater width in the second direction than a center portion, in the first direction, of the at least one electrode finger; 
each of the first busbar and the second busbar includes: 
an opening portion (15), 
an inner busbar portion (11A, 12A) located closer to the plurality of first electrode fingers and the plurality of second electrode fingers than the opening portion in the first direction; 
an outer busbar (11C, 12C) portion located across the opening portion from the inner busbar portion in the first direction; and 
a coupling portion (16) coupling the inner busbar portion and the outer busbar portion in the first direction; 
at least one of the first end electrode finger of the first interdigital transducer electrode and the first end electrode finger of the second interdigital transducer electrode includes the wide portion at least at a distal end portion (all fingers include the wide portion at distal end portion as disclosed in Fig. 1); and
the electrode structure applicable to longitudinally coupled resonator type filter ([0130]).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added the features of opening portions to the busbars (effectively also inner busbar portions, outer busbar portions, and coupling portions) and wide portions to the distal ends of the fingers to the interdigital transducer electrode structures of Shin.  The modification would have been obvious for the benefit of suppressing transverse mode ripples without complicating manufacturing steps and increasing costs as taught by Iwamoto ([0008]).  As a consequence of the combination, the electrode fingers would have the wide portion, the busbars would have the corresponding openings, the inner busbar portions, the outer busbar portions, the coupling portions; and the inner busbar portion would be located on an inner side in the second direction relative to the wide portion of the first end electrode finger so as not to overlap the wide portion of the first end electrode finger of the at least one interdigital transducer electrode in the first direction.
11.	Shin discloses in each of the two interdigital transducer electrodes that are the first interdigital transducer electrode and the second interdigital transducer electrode (31b, 31a), the busbar connected to one of the first and second terminal, different from the terminal to which the first end electrode finger is connected (e.g. top busbar of items 31b, 31a), in the at least one interdigital transducer electrode is located on an inner side in the second direction relative to the first end electrode finger of the at least one interdigital transducer electrode so as not to overlap the first end electrode finger of the at least one interdigital transducer electrode in the first direction.
	Shin does not disclose the inner busbar portion and the wide portion of the first end electrode finger.
	Iwamoto discloses the inner busbar portion (11A, 12A) and the wide portion of first end electrode finger (13c,d, 14a,b).
	As a consequence of the combination of claim 10, in each of the two interdigital transducer electrodes that are the first interdigital transducer electrode and the second interdigital transducer electrode, the inner busbar connected to one of the first and second terminal, different from the terminal to which the first end electrode finger is connected (e.g. top busbar of items 31b, 31a), in the at least one interdigital transducer electrode is located on an inner side in the second direction relative to the wide portion of the first end electrode finger of the at least one interdigital transducer electrode so as not to overlap the wide portion of the first end electrode finger of the at least one interdigital transducer electrode in the first direction.
12.	Shin and Iwamoto both do not disclose in the at least one interdigital transducer electrode, the inner busbar portion of the busbar having a different potential from the first end electrode finger is located on an inner side in the second direction relative to the outer busbar portion.  However, there are only a limited choices of the location of the inner busbar in the second direction relative to the outer busbar, that is inner side, same side, or outer side. Thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the inner busbar portion located on an inner side in the second direction relative to the outer busbar portion.  The modification would have been obvious because it is one of the limited choices of the location of the inner busbar relative to the outer busbar that can be implemented thereof.
14.	Shin does not disclose a plurality of regions and the claimed acoustic velocity relationship.
	Iwamoto discloses the acoustic wave device includes a plurality of regions different from each other in the first direction in plan view in a thickness direction of the acoustic wave device (the regions for V1-V6); 
the plurality of regions include: 
a center region located in a center or approximate center in the first direction and including center portions of the plurality of first electrode fingers and center portions of the plurality of second electrode fingers (V1 region); 
two outer busbar regions respectively including the outer busbar portion of the first busbar and the outer busbar portion of the second busbar (V6 region); 
two inner busbar regions respectively including the inner busbar portion of the first busbar and the inner busbar portion of the second busbar (V4 region); 
two coupling regions respectively including the coupling portion and opening portion of the first busbar and the coupling portion and opening portion of the second busbar (V5 region); 
two gap regions respectively including a gap between the second busbar and the plurality of first electrode fingers and a gap between the first busbar and the plurality of second electrode fingers (V3 region); and 
two wide regions respectively including the wide portion of at least one of the plurality of first electrode fingers and the wide portion of at least one of the plurality of second electrode fingers (V2 region); 
an acoustic velocity of acoustic waves in the two outer busbar regions is lower than the acoustic velocity in the center region (V6 < V1); 
an acoustic velocity of acoustic waves in the two inner busbar regions is lower than the acoustic velocity in the center region (V4 < V1); 
an acoustic velocity of acoustic waves in the two coupling regions is higher than the acoustic velocity in the two outer busbar regions or the acoustic velocity in the center region (V5 > V6 or V1); 
an acoustic velocity of acoustic waves in the two gap regions is higher than the acoustic velocity in the two inner busbar regions or the acoustic velocity in the center region (V3 > V3 or V1); and 
an acoustic velocity of acoustic waves in the two wide regions is lower than the acoustic velocity in the center region (V2 < V1) (see Fig. 1).
	As a consequence of the combination of claim 10, the device would have the plurality of regions and acoustic velocity relationship as disclosed.
15.	Shin discloses the piezoelectric body portion (2) is made of lithium tantalate (LiTaO3), lithium niobate, zinc oxide, aluminum nitride, or lead zirconate titanate (Col. 7 lines 31-34).
16.	Shin does not disclose a high acoustic velocity support substrate; and a low acoustic velocity film disposed on or above the high acoustic velocity support substrate; wherein the piezoelectric body portion is disposed on or above the low acoustic velocity film.
	Iwamoto discloses a high acoustic velocity support substrate (7); and a low acoustic velocity film (8) disposed on or above the high acoustic velocity support substrate; wherein the piezoelectric body portion (9) is disposed on or above the low acoustic velocity film.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added supporting layers (high, low acoustic velocity materials) to the piezoelectric body portion.  The modification would have been obvious because the supporting layers would confine the surface acoustic wave and suppress leakage as taught by Iwamoto ([0059], [0065]).
17.	Shin does not disclose the high acoustic velocity support substrate is made of silicon.
	Iwamoto discloses the high acoustic velocity support substrate is made of silicon ([0053], Si).
	As a consequence of the combination of claim 16, the high acoustic velocity support substrate is made of silicon.
18.	Shin and Iwamoto both do not disclose the high acoustic velocity support substrate has a thickness of about 120 μm.  However, Iwamoto discloses the high acoustic velocity support substrate should be thick in order to confine surface acoustic wave ([0059]), hence thickness is a design parameter to obtain desired characteristics, such as degree of confinement (since [0059] on thickness in relation with confinement).  Thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the high acoustic velocity support substrate has a thickness of about 120 μm.  The modification would have been obvious because thickness is a design parameter and can be designed to obtain the desired device characteristics.
19.	Shin does not disclose the low acoustic velocity film is made of one of silicon oxide (SiO2), glass, silicon oxynitride, tantalum oxide, a chemical compound obtained by adding fluorine, carbon, or boron to silicon oxide, and a material including any one of the above claimed materials as a main ingredient.
	Iwamoto discloses the low acoustic velocity film is made of one of silicon oxide (SiO2), glass, silicon oxynitride, tantalum oxide, a chemical compound obtained by adding fluorine, carbon, or boron to silicon oxide, and a material including any one of the above claimed materials as a main ingredient ([0055]).
	As a consequence of the combination of claim 16, the low acoustic velocity film is made of one of silicon oxide (SiO2), glass, silicon oxynitride, tantalum oxide, a chemical compound obtained by adding fluorine, carbon, or boron to silicon oxide, and a material including any one of the above claimed materials as a main ingredient.
20.	Shin and Iwamoto both does not disclose the low acoustic velocity film has a thickness of about 600 nm.  However, Iwamoto discloses the low acoustic velocity film, for example, can have a thickness of 0.35λ.  Since λ is designed based on the desired frequency thus the thickness in term of nm can be designed accordingly.  Thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the low acoustic velocity support film to have a thickness of about 600 nm.  The 
modification would have been obvious because the thickness can be designed according to λ of the desired frequency so that at a corresponding λ, the thickness can be 600 nm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843